                      Case 2:12-cv-00887-JCM-NJK Document 84 Filed 07/02/20 Page 1 of 6



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    SECURITIES AND EXCHANGE                               Case No. 2:12-CV-887 JCM (NJK)
                      COMMISSION,
                 8                                                                            ORDER
                                                            Plaintiff(s),
                 9
                             v.
               10
                      JAMES B. CATLEDGE, et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is defendant James Catledge’s motion to set aside and/or
               14
                      amend order and judgment pursuant to FRCP 52, 59, and 60. (ECF No. 81). Plaintiff Securities
               15
                      and Exchange Commission (“SEC”) filed a response (ECF No. 82), to which defendant replied
               16
                      (ECF No. 83).
               17
                      I.     Background
               18
                             On May 24, 2012, the SEC filed a complaint against Catledge, Derek F.C. Elliott, EMI
               19
                      Resorts (S.V.G.) Inc., EMI Sun Village, and Sun Village Juan Dolio, Inc., alleging the
               20
                      defendants solicited investments in a fraudulent scheme involving the offer and sale of over $163
               21
                      million of investment contracts in unregistered transactions to approximately 1,200 investors.
               22
                      (ECF No. 1). The complaint includes five causes of action: (1) violation of Section 17(a)(1) of
               23
                      the Securities Act of 1933, 15 U.S.C. § 77q(a)(1), against all defendants; (2) violation of Section
               24
                      17(a)(2) and (3) of the Securities Act, 15 U.S.C. § 77q(a)(2) and (3), against all defendants1; (4)
               25
                      violation of Sections 5(a) and (c) of the Securities Act, 15 U.S.C. § 77e(a) and (c), against
               26
                      Catledge, Elliott, EMI Sun Village, and Sun Village Juan Dolio; (5) violation of Section 15(a) of
               27
               28
                             1
                                 The complaint omits a third cause of action. (ECF No. 1).
James C. Mahan
U.S. District Judge
                      Case 2:12-cv-00887-JCM-NJK Document 84 Filed 07/02/20 Page 2 of 6



                1     the Exchange Act, 15 U.S.C. § 780(a), against Catledge and Elliott; and (6) unjust enrichment of
                2     relief defendant D.R.C.I. trust. Id.
                3             On December 20, 2012, and SEC and Catledge filed a joint stipulation to stay this case
                4     pending resolution of the criminal charges against Catledge in United States v. James Catledge,
                5     et al., case no. 3:12-cr-00678 (N.D. Cal.) (“criminal action”). (ECF No. 20). The court granted
                6     the motion to stay on December 21, 2012. (ECF No. 23).
                7             On May 2, 2018, Catledge pleaded guilty to one count of mail fraud. Catledge, case no.
                8     3:12-cr-00678, ECF Nos. 241, 242. On December 12, 2018, he was sentenced to a term of sixty
                9     (60) months imprisonment to be followed by three (3) years of supervised release. Id. at ECF
              10      No. 303. Restitution in the amount of $32,737,143.65 was imposed on May 15, 2019. Id. at
              11      ECF No. 339.
              12              On May 3, 2018, the court approved a consent judgment between the SEC and Catledge.
              13      (ECF No. 44). The Catledge consent judgment fully incorporates the stipulated consent, which
              14      provides, in relevant part, that:
              15              [T]he Court shall determine whether it is appropriate to order disgorgement of ill-
                              gotten gains and/or a civil penalty pursuant to Section 20(d) of the Securities Act
              16              [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. §
                              78u(d)(3)] and, if so, the amount(s) of the disgorgement and/or civil penalty. The
              17              Defendant further understands that, if disgorgement is ordered, Defendant shall
                              pay prejudgment interest thereon, calculated from October, 2004, based on the
              18              rate of interest used by the Internal Revenue Service for the underpayment of
                              federal income tax as set forth in 26 U.S.C. § 6621(a)(2).
              19
                      (ECF Nos. 43 at 2, 44 at 4). The consent judgment also provides that “solely for the purposes of
              20
                      such motion [for disgorgement], the allegations of the [c]omplaint shall be accepted as and
              21
                      deemed true by the [c]ourt.” (ECF No. 44). No provision is made for the imposition of a civil
              22
                      penalty. Id. In addition, the Catledge consent judgment provides for the issuance of a permanent
              23
                      injunction, enjoining future violation of the federal Securities Act and Exchange Act. Id.
              24
                              On June 28, 2019, the SEC filed a motion to lift the stay (ECF No. 56) following the
              25
                      resolution of the criminal action against Catledge, which this court granted on July 3, 2019 (ECF
              26
                      No. 57).
              27
                              In their initial motion for final judgment as to Catledge, the SEC asked this court to
              28
                      “order Catledge to pay $32,737,143.65 in disgorgement but deem it satisfied based upon the
James C. Mahan
U.S. District Judge                                                  -2-
                      Case 2:12-cv-00887-JCM-NJK Document 84 Filed 07/02/20 Page 3 of 6



                1     entry of the restitution order in that amount, and not impose any prejudgment interest.” (ECF
                2     No. 58 at 4). The SEC also asked this court to issue a permanent injunction against Catledge,
                3     enjoining him from future violation of the federal Securities Act and Exchange Act. Id.
                4            On September 18, 2019, the court ordered the SEC to submit supplemental briefing to
                5     explain how the approximately $163 million taken from investors was used. (ECF No. 63). In
                6     that same order, the court declined to issue a civil penalty against Catledge. Id. The SEC
                7     submitted its response on October 2, 2019.          (ECF No. 69).      The SEC again requested
                8     disgorgement in the amount $32,737,143.65. Id.
                9            In light of the Supreme Court’s decision in Kokesh v. S.E.C., 137 S. Ct. 1635 (2017),2 the
              10      court ordered additional supplemental briefing. (ECF No. 72). The SEC was directed to explain
              11      what amount of the approximately $163 million at issue was appropriated by the defendants prior
              12      to May 24, 2007. Id. The SEC submitted its response on November 26, 2019. (ECF No. 75).
              13      The SEC then sought disgorgement in the amount of $6,375,927.58. Id.
              14             On December 16, 2019, this court ordered final judgment against Catledge, finding, in
              15      part, that he was liable for $56,920,276.24 in disgorgement. (ECF Nos 78; 79). Catledge timely
              16      filed a motion to set aside the court’s order and corresponding judgment. (ECF No. 81). The
              17      SEC filed a response (ECF No. 82), to which Catledge replied (ECF No. 83).
              18      II.    Legal Standard
              19             Rule 59(e) “permits a district court to reconsider and amend a previous order[;]”
              20      however, “the rule offers an extraordinary remedy, to be used sparingly in the interests of finality
              21      and conservation of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003)
              22      (internal quotations omitted). A motion for reconsideration “should not be granted, absent
              23      highly unusual circumstances.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th
              24      Cir. 2000).
              25             On one hand, a motion for reconsideration “may not be used to raise arguments or present
              26      evidence for the first time when they could reasonably have been raised earlier in the litigation.”
              27
              28             2
                               In Kokesh, the Supreme Court held that “[d]isgorgement in the securities enforcement
                      context” is a “penalty” subject to a five-year limitations period. 137 S. Ct. at 1639 (2017).
James C. Mahan
U.S. District Judge                                                  -3-
                      Case 2:12-cv-00887-JCM-NJK Document 84 Filed 07/02/20 Page 4 of 6



                1     Kona Enters., Inc., 229 F.3d at 890. On the other hand, “[a] movant must not repeat arguments
                2     already presented unless (and only to the extent) necessary to explain controlling, intervening
                3     law or to argue new facts. A movant who repeats arguments will be subject to appropriate
                4     sanctions.” LR 59-1(b).
                5            Thus, the Ninth Circuit has provided that “[r]econsideration is appropriate if the district
                6     court (1) is presented with newly discovered evidence, (2) committed clear error or the initial
                7     decision was manifestly unjust, or (3) if there is an intervening change in controlling law.”
                8     School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); Fed. R. Civ. P. 60(b).
                9     “A motion to alter or amend a judgment must be filed no later than 28 days after the entry of the
              10      judgment.” Fed. R. Civ. P. 59(e).
              11      III.   Discussion
              12             During the pendency of this motion, the Supreme Court issued its decision in Liu v. SEC,
              13      591 US __ (2020). The Court determined that “a disgorgement award that does not exceed a
              14      wrongdoer’s profits and is awarded for victims is equitable relief” and clarified that
              15      disgorgement should be limited to “net profits from wrongdoing after deducting legitimate
              16      expenses.” Id. In light of Liu and the parties’ motion to amend the judgment under Rule 59, this
              17      court will amend its order of final judgment as to the disgorgement.3
              18             Central to this court’s reconsideration is the Supreme Court’s delineation of net profits
              19      being the only proceeds subject to disgorgement. See id. In court-ordered supplemental briefing
              20      on the motion for judgment, the SEC identified a total of $163.8 million involved in the instant
              21      suit, accounted for as follows:
                                     Investment Funds Raised from Investors:                         $163.8 million
              22                     Funds Returned to Investors:                                    $6.8 million
                                     Funds Properly Invested in Cofresi and Juan Dolio:              $8 million
              23                     Commissions:                                                    $58.9 million
                                     Funds Diverted to Separate Ventures,
              24                     Operating Expenses, or Otherwise:                               $90.1 million
              25      (ECF No. 69).
              26
              27
                             3
                               The court will not revisit its order of final judgment as it pertains to the injunctive relief.
              28      The parties do not contest the injunctive relief and argue only the disgorgement. (See ECF Nos.
                      81; 82; 83).
James C. Mahan
U.S. District Judge                                                    -4-
                      Case 2:12-cv-00887-JCM-NJK Document 84 Filed 07/02/20 Page 5 of 6



                1            While the funds in the first two categories may have benefitted Catledge, they are not net
                2     profits. Therefore, considering the Supreme Court’s ruling in Liu, this court will not include the
                3     funds properly invested or returned to investors—totaling $14.8 million—as part of the
                4     disgorgement order.
                5            The court will not consider funds that Catledge never controlled to be part of the
                6     disgorgement order. This would eliminate the $90.1 million in the last category, as well as the
                7     total in commissions that went to other parties. Thus, the court will accept that Catledge
                8     received at least $30,285,656 over the entire alleged period from 2004–2009.
                9            Further, the court finds upon review that the SEC calculation of income per quarter is an
              10      accurate assessment. Id. Dividing the total amount Catledge received by the nineteen fiscal
              11      quarters involved results in a quarterly average of $1,593,981,89. There are a total of eight fiscal
              12      quarters within the five-year statute of limitations. See Kokesh v. SEC, 137 S. Ct. 1635 (2017).
              13      This means, at most, $12,751,855.16 is eligible for a disgorgement order. (ECF No. 69).
              14             Finally, upon reconsideration, the court credits the statement in the plea agreement in the
              15      parallel case that Catledge and his company stopped sales in July 2008. See Catledge, No. 3:12-
              16      cr-00678 (N.D. Cal.). Catledge’s only involvement in the instant conduct was through his sales
              17      organization. Catledge did not receive net profit when he was not involved. (See ECF No. 75).
              18      Therefore, Catledge is liable for the average amount over the four fiscal quarters in which he was
              19      involved in the fraud during the statute of limitations, a total of $6,375.927.58.
              20             This calculation embodies the terms the parties set out in the settlement agreement. (See
              21      ECF Nos. 58; 81; 82). The court will deem this disgorgement satisfied in full by the restitution
              22      ordered in the parallel criminal proceeding. See Catledge, No. 3:12-cr-00678 (N.D. Cal.) at
              23      ECF No. 339. Therefore, Cateldge will not be liable for prejudgment interest, as the SEC
              24      concedes in its motion for final judgment. (ECF No. 58 at 3). Prejudgment interest is designed
              25      to make whole defrauded investors. See SEC v. Vassallo, 22 F. Supp. 3d 1063, 1067 (E.D. Cal.
              26      2014). The investors have already been made whole by the restitution order in the parallel
              27      criminal proceeding. There is no need to duplicate judgment against Catledge.
              28      ...

James C. Mahan
U.S. District Judge                                                   -5-
                      Case 2:12-cv-00887-JCM-NJK Document 84 Filed 07/02/20 Page 6 of 6



                1     IV.    Conclusion
                2            Accordingly,
                3            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion to
                4     reconsider (ECF No. 81) be, and the same hereby is, GRANTED.
                5            IT IS FURTHER ORDERED that this court’s order granting final judgment (ECF No.
                6     78) and the corresponding judgment (ECF No. 79) be, and the same hereby are, AMENDED, as
                7     follows.
                8            IT IS FURTHER ORDERED that Cateledge is liable for disgorgement in the amount of
                9     $6,375.927.58, deemed satisfied by the criminal sentencing order entered on May 15, 2019, in
              10      United States v. James Catledge, et al., case no. 3:12-cr-00678 (N.D. Cal.), which orders
              11      Catledge to pay restitution in the amount of $32,737,143.65..
              12             IT IS FURTHER ORDERED that Catledge is not liable for prejudgment interest.
              13             The clerk shall enter final judgment against Catledge accordingly.
              14             DATED July 2, 2020.
              15                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -6-
